*225RESOLUCIÓN
Mediante la opinión que emitiéramos el 21 de febrero de 1991, impusimos varias sanciones a los abogados de epí-grafe por distintas faltas a sus deberes éticos profesionales. 128 D.P.R. 1 (1991). En particular, al peticio-nario Aurelio Miró Carrión se le suspendió por espacio de cinco (5) años. Mediante una solicitud de reinstalación pre-sentada el 1ro de febrero de 1996, el abogado peticionario solicitó su reinstalación al ejercicio de la profesión por cumplirse dicho término el 21 de febrero de 1996. Ha-biendo transcurrido el término dispuesto para su suspen-sión, procede que se reinstale al abogado Aurelio Miró Ca-rrión al ejercicio de la profesión.

Publíquese.

Lo acordó el Tribunal y lo certifica el señor Secretario General. El Juez Presidente Señor Andréu García y la Juez Asociada Señora Naveira de Rodón se inhibieron. El Juez Asociado Señor Rebollo López no intervino.
(.Fdo.) Francisco R. Agrait Liado Secretario General